DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolwalkar et al. (Pub. No. US 2015/0331079) (hereinafter Kolwalkar).
	Kolwalkar teaches at least one processor (see Fig. 1, item 134) at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor (see paragraphs [0046]-[0047]), performs an operation comprising: receiving, from a central controller, over a data bus, crosstalk compensation factors (i.e. calibration matrix, examiner notes that calibration matrix contains calibration factors as elements of the matrix) (see paragraphs [0071] [0079]); monitoring, over a broadcast bus, messages reporting voltage measurements transmitted from other measurement modules connected to the broadcast bus, of voltage measurements made by respective voltage sensors of the other measurement modules measuring other respective source currents, measuring a source voltage using a voltage 
	Kolwalkar fails to explicitly teach reporting current measurements; However;  Kolwalkar teaches measuring voltages using impedances (see paragraphs [0025] and [0030]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to determine the current transmitted from the modules from the measured voltages and the impedances using Ohm’s Law I = V/Z because it is considered a matter of design choice to utilize either the current or the voltage measurements analysis to minimize the crosstalk in the power lines network.  

3.	Claims 2-6, 8-11, 14-17  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolwalkar in view of Niewczas et al. “Magnetic Cross-Talk Compensation for an Optical Current Transducer” (hereinafter Niewczas).
	As per claims 16 and 19, Kolwalkar teaches at least one processor, at least one memory including computer program code, wherein the computer program code, when executed by operation of the processor (see paragraphs [0046]-[0047]), performs an operation comprising: receiving by the central controller, from each of the at least first and 
Kolwalkar fails to explicitly teach retrieving by the central controller, information regarding physical locations of current sensors of at least first and second measurement modules in a network, and phases of source currents to be measured by the at least first and second measurement modules; computing by the central controller, crosstalk compensation factors for crosstalk between the current sensors of the at least first and second measurement modules, based on the retrieved information; distributing by the central controller, over a data bus, the crosstalk compensation factors to the at least first and second measurement modules.
Niewczas teaches minimizing the cross-talk between conductors using physical locations and phases of the source currents and computing the cross-talk compensation factors (see pages 1443-1447).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Niewczas’s teaching into Kolwalkar’s invention because cross-talk between conductors would be minimized.  Therefore, measurement errors introduced from adjacent phases would be cancelled and accurate analysis of the power lines current measurement would be provided.
As per claims 2, 3, 8, 9, 14, 15, 17, 18 and 20, Kolwalkar teaches the system as stated above except that the crosstalk compensation factors include distance factors based on respective distances of the current sensor of the measurement module from 
Niewczas teaches that the crosstalk compensation factors (i.e. calibration factors) include distance factors based on respective distances of the current sensor of the measurement module from respective current sensors of the other measurement modules (i.e. conductors separation lengths) and phase difference factors (i.e.                 
                    
                        
                            t
                            a
                            n
                        
                        
                            -
                            1
                        
                    
                    
                        
                             
                            
                                
                                    d
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    h
                                
                            
                        
                    
                    -
                    
                        
                            t
                            a
                            n
                        
                        
                            -
                            1
                        
                    
                    
                        
                             
                            
                                
                                    d
                                    -
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    h
                                
                            
                        
                    
                     
                    )
                     
                
            based on respective differences between phase of the source current measured by the measurement module and respective phases of the source currents measured by the other measurement modules (see pages 1443-1447). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Niewczas’s teaching into Kolwalkar’s invention because cross-talk between conductors would be minimized.  Therefore, measurement errors introduced from adjacent phases would be cancelled and accurate analysis of the power lines current measurement would be provided.
As per claims 4, 5 and 10-12, the combination of Kolwalkar and Niewczas teaches the system as stated above.  
Kolwalkar further teaches that the reported voltage is computed as a vector representing the voltage measurement by the voltage sensor (see paragraph [0081]).
Kolwalkar fails to explicitly teach reporting current measurements; However; Kolwalkar teaches measuring voltages using impedances (see paragraphs [0025] and [0030]).  It would have been obvious to one having ordinary skill in the art before the 
Kolwalkar fails to teach that the reported current is computed as a vector summation of a vector representing the current measurement by the current sensor, and vectors representing respective products of the distance factor, the phase difference factor, and the reported current measurement from each respective one of the other measurement modules.
Niewczas teaches that “system with conductors arranged in one plane, Figure 10. When current flows in conductor 1, and the remaining conductors are imaginary (or they are open circuit), the output signal e1 from OCTl is equivalent to the instantaneous current i1 multiplied by the calibration factor a, as shown in Figure 10 (a). Factor a may be calculated as the proportion E1/I1, where E1 and I1 are measured rms values of e1 and i1 respectively. By analogy, the remaining calibration factors b and c (see Figure 10 b and c) may be determined using either experimental or numerical methods. As a result, for currents i1, i2 and i3 flowing in the respective conductors the instantaneous output signal from OCTl can be expressed as shown in Figure 10 (d)” (see pages 1446-1447). The examiner notes that the calibration factors include the products of the distance factor, the phase difference factor for each respective conductor,(i.e. I                
                    *
                    (
                    
                        
                            t
                            a
                            n
                        
                        
                            -
                            1
                        
                    
                    
                        
                             
                            
                                
                                    d
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    h
                                
                            
                        
                    
                    -
                    
                        
                            t
                            a
                            n
                        
                        
                            -
                            1
                        
                    
                    
                        
                             
                            
                                
                                    d
                                    -
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    h
                                
                            
                        
                    
                     
                    )
                    )
                
            . ).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Niewczas’s teaching into 

Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Fu et al. [‘134] disclose methods and apparatus are disclosed to calibrate and cancel crosstalk effects. The system determines whether voltage-induced cross-talk is in-phase or out-of-phase with respect to voltage. The system determines a first calibration factor based on minimum and maximum measured current values and voltage. If the cross-talk is in-phase, the system sets a second calibration factor to 0. If the cross-talk is out-of-phase, the system computes the second calibration factor based on a measured current when a power factor angle is set to 90 degrees. Calibration factors may be stored in the multi-channel system. In use, the system measures current and voltage and computes the actual current, voltage and power based on the measured current and voltage by employing a crosstalk cancellation technique using the calibration factors.
Yoon et al. [‘239] disclose a single point detecting current sensor includes a plurality of magnetic sensor modules, wherein a magnetic sensor module is installed onto each busbars with an insulation displacement contact or is installed adjacent to each busbar, and outputs the current through a busbars measured by a magnetic sensor; a signal collection module collecting measured signals output by the plurality of magnetic sensor modules; and a signal interference compensation module deriving a corrected current 
Skendzic et al. [‘459] disclose an active crosstalk cancellation in a multi-phase system is achieved using a capacitive voltage divider for each phase in the multi-phase system. A voltage measurement is obtained for the desired phase and each additional phase of the multi-phase system. A product is generated for each additional phase by multiplying each additional phase voltage measurement by a corresponding predetermined constant. The product for each additional phase is subtracted from the voltage measurement of the desired phase.

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857